*705IT IS ORDERED that the license of Attorney Michael L. Rhees to practice law in the State of Wisconsin be suspended for four months from the date of this order.
IT IS FURTHER ORDERED that this suspension does not affect the existing 1989 suspension for noncompliance with CLE reporting requirements which would also have to be satisfied in order for his license to practice law in Wisconsin to be reinstated.
IT IS FURTHER ORDERED that he shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.